 


 HCON 12 ENR: Authorizing the use of the rotunda of the United States Capitol for a ceremony to present the Congressional Gold Medal to Jack Nicklaus.
U.S. House of Representatives
2015-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Fourteenth Congress of the United States of America 
At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and fifteen 
H. CON. RES. 12 
 
 
February 4, 2015 
Agreed to 
 
CONCURRENT RESOLUTION 
Authorizing the use of the rotunda of the United States Capitol for a ceremony to present the Congressional Gold Medal to Jack Nicklaus. 
 
 
1.Use of Rotunda of the Capitol for ceremony to present Congressional Gold Medal to Jack NicklausThe Rotunda of the United States Capitol is authorized to be used on March 24, 2015, for a ceremony to present the Congressional Gold Medal to Jack Nicklaus. Physical preparations for the conduct of the ceremony shall be carried out in accordance with such conditions as the Architect of the Capitol may prescribe.   Clerk of the House of Representatives.Secretary of the Senate. 